           Case 1:20-cv-04535-JPO Document 30 Filed 03/26/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
                                                March 26, 2021

VIA ECF
Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


         Re:     Dornates v. Lenwich Management LLC et al; 20-cv-04535-JPO

Your Honor:

         This office represents Plaintiffs in the above-captioned case. We write jointly with

Defendants to inform the Court that the parties have reached a settlement in principle. The parties

are currently finalizing the settlement agreement and attendant documents for submission to the

Court.

                                                             Respectfully Submitted,

                                                             /s/ Clela Errington
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiff
cc:      All counsel via ECF




                          Certified as a minority-owned business in the State of New York
